UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22022 Advent/Claymore Global Convertible Securities & Income Fund (Exact name of registrant as specified in charter) 1271 Avenue of the Americas, 45th Floor, New York, NY 10020 (Address of principal executive offices) (Zip code) Robert White, Treasurer 1271 Avenue of the Americas, 45th Floor, New York, NY 10020 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 482-1600 Date of fiscal year end: October 31 Date of reporting period: April 30, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-1090. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. The registrant's semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: www.guggenheimfunds.com/agc your bridge to the LATEST, most up-to-date INFORMATION about the Advent/Claymore Global Convertible Securities & Income Fund The shareholder report you are reading right now is just the beginning of the story. Online at www.guggenheimfunds.com/agc, you will find: · Daily, weekly and monthly data on share prices,net asset values, distributions, and more · Portfolio overviews and performance analyses · Announcements, press releases and special notices · Fund and adviser contact information Advent Capital Management and Guggenheim Funds are continually updating and expanding shareholder information services on the Fund’s website in an ongoing effort to provide you with the most current information about how your Fund’s assets are managed, and the results of our efforts. It is just one more small way we are working to keep you better informed about your investment in the Fund. 2 l Semiannual Report l April 30, 2011 AGC l Advent/Claymore Global Convertible Securities & Income Fund Dear Shareholder | We thank you for your investment in the Advent/Claymore Global Convertible Securities & Income Fund (the “Fund”).This report covers the Fund’s performance for the semiannual fiscal period ended April 30, 2011. Advent Capital Management, LLC serves as the Fund’s Investment Manager. Based in New York, NewYork, with additional investment personnel in London, England,Advent is a credit-oriented firm specializing in the management of global convertible, high-yield and equity securities across three lines of business—long-only strategies, hedge funds and closed-end funds. As of March 31, 2011,Advent managed approximately $6.4 billion in assets. Guggenheim Funds Investment Advisors, LLC (“GFIA”) serves as the investment adviser to the Fund. GFIA is a subsidiary of Guggenheim Partners, LLC, a global diversified financial services firm with more than $100 billion in assets under management and supervision. The Fund’s investment objective is to provide total return through a combination of capital appreciation and current income. Under normal market conditions, the Fund will invest at least 50% of its managed assets in convertible securities, which are often lower grade securities; the Fund may invest up to 40% of its managed assets in lower-grade non-convertible income securities, and the Fund will invest at least 50% of its managed assets in foreign securities. As of April 30, 2011, foreign securities (defined as securities of companies that are headquartered outside the U.S. or that derive the majority of their income outside the U.S.) represented 50.7% of long-term investments, and convertible securities represented 82.0% of the portfolio. All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. For the six-month period ended April 30, 2011, the Fund generated a total return based on market price of 6.39% and a return of 10.23% based on NAV. As of April 30, 2011, the Fund’s market price of $9.55 represented a discount of 2.35% to NAV of $9.78. As of October 31, 2010, the Fund’s market price of $9.36 represented a premium of 1.19% to NAV of $9.25.The market value of the Fund’s shares fluctuates from time to time, and it may be higher or lower than the Fund’s NAV. In each month from November 2010 through April 2011, the Fund paid a monthly distribution of $0.0664 per common share.The current monthly distribution represents an annualized distribution rate of 8.34% based upon the last closing market price of $9.55 as of April 30, 2011.There is no guarantee of any future distributions or that the current returns and distribution rate will be achieved in the future. We encourage shareholders to consider the opportunity to reinvest their distributions from the Fund through the Dividend Reinvestment Plan (“DRIP”), which is described in detail on page 32 of this report. When shares trade at a discount to NAV, the DRIP takes advantage of the discount by reinvesting the monthly dividend distribution in common shares of the Fund purchased in the market at a price less than NAV. Conversely, when the market price of the Fund’s common shares is at a premium above NAV, the DRIP reinvests participants’ dividends in newly-issued common shares at NAV, subject to an Internal Revenue Service (“IRS”) limitation that the purchase price cannot be more than 5% below the market price per share.The DRIP provides a cost-effective means to accumulate additional shares and enjoy the benefits of compounding returns over time. The Fund is managed by a team of experienced and seasoned professionals led by myself in my capacity as Chief Investment Officer (as well as President and Founder) of Advent Capital Management, LLC. We encourage you to read the following Questions & Answers section, which provides more information about the factors that impacted the Fund’s performance. Semiannual Report l April 30, 2011 l 3 AGC l Advent/Claymore Global Convertible Securities & Income Fund l Dear Shareholder continued We thank you for your investment in the Fund, and we are honored that you have chosen the Advent/Claymore Global Convertible Securities & Income Fund as part of your investment portfolio. For the most up-to-date information on your investment, please visit the Fund’s website at www.guggenheimfunds.com/agc. Sincerely, Tracy V. Maitland President and Chief Executive Officer of the Advent/Claymore Global Convertible Securities & Income Fund May 31, 2011 4 l Semiannual Report l April 30, 2011 AGC l Advent/Claymore Global Convertible Securities & Income Fund Questions & Answers | Advent/Claymore Global Convertible Securities & Income Fund (the “Fund”) is managed by a team of seasoned professionals at Advent Capital Management, LLC (“Advent” or the “Investment Manager”), led by Tracy V. Maitland,Advent’s President and Chief Investment Officer. In the following interview, Mr. Maitland discusses the global convertible securities and high-yield markets and the performance of the Fund during the six-month period ended April 30, 2011. Please describe the Fund’s objective and management strategies. The Fund’s investment objective is to provide total return through a combination of capital appreciation and current income. Under normal market conditions, the Fund will invest at least 80% of its managed assets in a diversified portfolio of convertible securities and non-convertible income-producing securities, each of U.S. and non-U.S. issuers. Within this general investment policy, the Fund will follow, under normal market conditions, the following investment parameters: • The Fund will invest at least 50% of its managed assets in convertible securities; • The Fund may invest up to 40% of its managed assets in non-convertible income-producing securities; and • The Fund will invest at least 50% of its managed assets in foreign securities. The portion of the Fund’s managed assets invested in convertible securities, non-convertible income-producing securities and foreign securities will vary from time to time consistent with the Fund’s investment objective, changes in equity prices and interest rates and other economic and market factors. The Fund may invest in securities of any credit quality, including securities that are of below investment grade quality. Investing in below investment grade securities may increase the level of risk in the portfolio, as these securities are issued by companies that are considered less financially strong than issuers of investment-grade securities. This risk is addressed through rigorous credit research. Each issuer’s financial statements are carefully scrutinized, and every effort is made to avoid securities of weaker companies. In furtherance of the Fund’s investment objective, the Fund may engage in an option strategy of writing (selling) covered call options on up to 25% of the securities held in the Fund’s portfolio in an effort to generate current gains from option premiums as a means to enhance distributions payable to the holders of common shares. The Fund currently uses financial leverage through the issuance of Auction Market Preferred Shares (“AMPSSM”). It may also use financial leverage through borrowing or the issuance of commercial paper or other forms of debt, through reverse repurchase agreements, dollar rolls or similar transactions or through a combination of the foregoing. Although the use of financial leverage by the Fund may create an opportunity for increased returns for common shareholders, it also results in additional risks and can magnify the effect of any losses. If the income and gains earned on securities purchased with the financial leverage proceeds are greater than the cost of the financial leverage, the common shareholders’ return will be greater than if financial leverage had not been used. Conversely, if the income or gains from the securities purchased with the proceeds of financial leverage are less than the cost of the financial leverage, common shareholders’ return will be less than if financial leverage had not been used. There is no assurance that a financial leveraging strategy will be successful. Please tell us about the economic and market environment over the last six months. The period was generally characterized by steadily improving economic activity worldwide. Although recent economic data has been mixed, there is increasing evidence that the recovery in the U.S. is becoming more self-sustaining. Production data has been firm, and surveys of purchasing managers indicate further strength in industrial production. Recent employment figures have been encouraging, suggesting the strongest pace of net hiring so far in this recovery. Overall, it appears that the pace of growth in the U.S. will remain below that of past rebounds from deep recessions. Trends are reasonably positive in international markets, although a range of issues are keeping growth modest. These issues include sharply rising commodity prices, imbalances in global consumption and saving patterns, unsustainable fiscal positions in many developed economies, and potential overheating in emerging economies, particularly China. Finally, several unusual events in recent months, including the Japanese earthquake and political protests in Middle East, had the effect of spiking the price of oil. Despite uncertainties created by these issues, world equity markets have demonstrated considerable resilience. For the six months ended April 30, 2011, the S&P 500 Index, which is generally regarded as a good indicator of the broad U.S. stock market, returned 16.36%. Return of the MSCI EAFE Index, which measures performance of stock markets in developed markets of Europe,Australasia and the Far East, was 12.98%, and return of the MSCI Emerging Markets Index was 9.84%. Interest rates continued to be very low during the period. In the bond market, lower quality issues performed much better than the securities with the highest credit ratings, reflecting investors’ increasing willingness to embrace credit risk as they search for yield. Return of the Barclays U.S. Aggregate Bond Index (the “Barclays Aggregate”), which measures return of the U.S. bond market as a whole, was 0.02%. Return of the Merrill Lynch High Yield Master II Index, which measures performance of the U.S. high-yield bond market, was 6.14% for the six months ended April 30, 2011. Benefitting from strength in the equity market as well as investors’ interest in current income, convertible securities Semiannual Report l April 30, 2011 l 5 AGC l Advent/Claymore Global Convertible Securities & Income Fund l Questions & Answers continued performed well: return of the Merrill Lynch All U.S. Convertibles Index was 11.55%, and return of the Merrill Lynch Global 300 Convertibles Index was 9.68%. How did the Fund perform in this environment? Benefiting from strength in equity markets and favorable investment decisions made by the Investment Manager, the Fund performed well. All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. For the six-month period ended April 30, 2011, the Fund generated a total return based on market price of 6.39% and a return of 10.23% based on NAV. As of April 30, 2011, the Fund’s market price of $9.55 represented a discount of 2.35% to NAV of $9.78. As of October 31, 2010, the Fund’s market price of $9.36 represented a premium of 1.19% to NAV of $9.25. The market price and NAV of the Fund’s shares fluctuate from time to time, and the Fund’s market price may be higher or lower than its NAV. The Investment Manager believes that, over the long term, the progress of the NAV will be reflected in the market price return to shareholders. How was the Fund’s portfolio allocated among asset classes, industry sectors and geographically during the last six months? At the end of the prior fiscal year, October 31, 2010, convertible bonds represented 56.2% of total investments, and convertible preferred stocks represented 21.5%, so that the total exposure to convertibles was 77.7%. High yield bonds represented 13.6%, equities 4.1%, and other investments 4.6%. Only moderate changes were made in allocation among asset classes during the past six months. As of April 30, 2011, convertible bonds represented 57.4% of total investments, and convertible preferred stocks represented 24.6%, so that the total exposure to convertibles was 82.0% High yield bonds represented 11.7%, equities 4.4%, and other investments 1.9%. Changes in the portfolio have been made largely on an opportunistic basis, as positions have been added in several new issues of preferred stock that have been offered at very attractive yields in a period when yields are low on straight debt instruments around the globe. Under normal market conditions, the Fund invests at least 50% of its assets in foreign securities, with foreign securities defined as securities of companies that are headquartered outside the U.S. or that derive the majority of their income outside the U.S. Foreign securities represented 51.3% at the beginning of the period and 50.7% as of April 30, 2011. The Investment Manager continues to believe that the U.S. convertible market generally offers more attractive opportunities than other world markets because U.S. convertibles typically offer higher yields. In terms of emphasis on countries and regions, the Fund has been underweight in Japan for some time for fundamental reasons. This Fund typically has 4% to 5% of its investments in Japan, compared with 15% to 20% for indices of global convertibles. This underweight proved advantageous, as Japanese markets suffered severe dislocation in the wake of the earthquake. The Fund’s investments in Japan were, of course, concentrated in convertibles, which held up much better than equities. More interesting opportunities are available in non-Japan Asia. While Japan is a relatively mature economy, China and other Asian countries stand to benefit not only from an expanding global economy but also from a shift from export-oriented economies to consumer-related economies within each country. Accordingly, the Fund is placing increasing emphasis on consumer-related investments in the expanding economies of Asia and elsewhere. More important than country emphasis is the Fund’s strategy of seeking out the best global companies in industry groups that are considered attractive, regardless of where they are based. Another continuing theme was investments in convertible securities of companies that have the potential for interesting corporate activity. For example, one of the Fund’s larger holdings is TUI Travel PLC (2.6% of long-term investments at period end), an international leisure travel company. TUI has a parent company that is selling a minority stake in another company, and it seems likely that they will use the proceeds to purchase the rest of TUI. This is an example of a convertible that has extra value in the event that corporate actions occur, and the Fund has several similar investments among its European holdings. What were the major investment decisions that affected the Fund’s performance? The top performer was Alcatel-Lucent (2.3% of long-term investments at period end), a French-based multinational provider of communications equipment. Over the last six months the company finally began to benefit from years of restructuring following the 2006 merger of Alcatel and Lucent. The company’s revenue began to accelerate as U.S. carriers began to upgrade to 4G technology, which enhances the speed of connection. Further, the company is benefitting from carriers worldwide adding capacity in the network core to accommodate rising demand that comes from mobile broadband as smart phones proliferate. Improved cash flow has helped the stock as well as the credit, so that the convertible securities have performed particularly well. One of the big winners was Softbank Corp. (1.3% of long-term investments at period end), a large provider of wireless telecommunication services in Japan that has had strong subscriber growth partly due to distribution rights to the Apple iPhone and iPad in Japan and also has stakes in Internet-related properties in China and in several other technology companies. The Investment Manager took advantage of weakness in the Japanese equity market to add to the position in Softbank. Another positive was a position in China Unicom Limited (not held in the portfolio at period end), an integrated telecommunications company that offers both fixed line and mobile service in 6 l Semiannual Report l April 30, 2011 AGC l Advent/Claymore Global Convertible Securities & Income Fund l Questions & Answers continued China. The company has been growing its subscriber base very rapidly, benefitting from the introduction of 3G technology distribution rights in China for the Apple iPhone. On the negative side, a poor-performing holding was Acer, Inc. (not held in the portfolio at period end), a Taiwanese-based maker of personal computers. Acer is the market leader in notebooks, but it began to lose market share as tablets ate into the market for notebook computers. In addition,Acer was hurt by strength of the Taiwanese dollar relative to the U.S. dollar, which put the company at a pricing disadvantage versus U.S.-based competitors. Another detractor was Beijing Enterprises Holdings Ltd. (not held in the portfolio at period end), a diversified company that is a major distributor of natural gas in the Beijing area. Although the company is in a number of growth businesses and is a strong credit, it has suffered in recent months from the Chinese government’s efforts to fight inflation, which have severely limited pricing power for natural gas. How has the Fund’s leverage strategy affected performance? The Fund utilizes leverage (borrowing) as part of its investment strategy, to finance the purchase of additional securities that provide increased income and potentially greater appreciation potential to common shareholders than could be achieved from a portfolio that is not leveraged. The Fund currently implements its leverage strategy through the issuance of Auction Market Preferred Shares (“AMPSSM”). During the six-month period ended April 30, 2011, the cost of leverage was much less than the return of the Fund’s investments; accordingly, leverage made a significant contribution to the Fund’s total return. The Fund’s leverage outstanding as of April 30, 2011, was $170 million, approximately 35% of the Fund’s total managed assets. There is no guarantee that the Fund’s leverage strategy will be successful, and the Fund’s use of leverage may cause the Fund’s NAV and market price of common shares to be more volatile. Leverage adds value only when the return on securities purchased exceeds the cost of leverage. Since the portfolio’s total return was sufficiently positive during this period, the effect of leverage was positive. Please discuss the Fund’s distributions over the last year. In each month from November 2010 through April 2011, the Fund paid a monthly distribution of $0.0664 per common share. The current monthly distribution represents an annualized distribution rate of 8.34% based upon the last closing market price of $9.55 as of April 30, 2011. There is no guarantee of any future distributions or that the current returns and distribution rate will be maintained. What is the current outlook for the markets and the Fund? Advent continues to see opportunities in convertible securities and high-yield bonds, which provide the opportunity to participate in improving situations with some downside protection from the income these securities provide. At present, the most attractive opportunities appear to be in the U.S. and in Asian nations other than Japan. A distinguishing feature of this Fund is its strong emphasis on convertible securities. While there are many funds that are designated as convertible funds, most competing funds place far more emphasis on high yield bonds. Advent believes that this Fund offers the dual advantages of yield from convertible securities and equity participation. As world equity markets rise, as they have during the past six months, the equity sensitivity of a portfolio of convertible securities increases. When the equity markets are weak, convertibles’ declining sensitivity and interest income mitigate the downside risk. When the equity market rises and credit spreads narrow simultaneously, as they have during recent months, convertible securities benefit from both trends. Advent believes that, over the long term, careful security selection and asset allocation will help the Fund’s performance by providing favorable returns in rising markets and a level of income that can help provide downside protection for overall return against down markets. Index Definitions Indices are unmanaged and it is not possible to invest directly in any index. S&P 500 Index is a capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. The MSCI EAFE Index is a free float-adjusted market capitalization weighted index designed to reflect the movements of stock markets in developed countries of Europe and the Pacific Basin. The index is calculated in U.S. dollars and is constructed to represent about 60% of market capitalization in each country. The MSCI Emerging Markets Index is a free float-adjusted market capitalization weighted index that is designed to measure equity market performance in the global emerging markets. The Merrill Lynch All U.S. Convertibles Index is comprised of approximately 500 issues of convertible bonds and preferred stock of all qualities. The Merrill Lynch Global 300 Convertibles Index measures performance of the global market for convertible securities. Merrill Lynch High Yield Master II Index is a commonly used benchmark index for high yield corporate bonds. It is a measure of the broad high yield market. The Merrill Lynch Global High Yield Index measures performance of the global market for high-yield bonds. Semiannual Report l April 30, 2011 l 7 AGC l Advent/Claymore Global Convertible Securities & Income Fund l Questions & Answers continued AGC Risks and Other Considerations The views expressed in this report reflect those of the Portfolio Managers only through the report period as stated on the cover. These views are subject to change at any time, based on market and other conditions and should not be construed as a recommendation of any kind. The material may also contain forward-looking statements that involve risk and uncertainty, and there is no guarantee they will come to pass. There can be no assurance that the Fund will achieve its investment objectives. The value of the Fund will fluctuate with the value of the underlying securities. Historically, closed-end funds often trade at a discount to their net asset value. The Fund is subject to investment risk, including the possible loss of the entire amount that you invest. Past performance does not guarantee future results. Convertible Securities. The Fund is not limited in the percentage of its assets that may be invested in convertible securities. Convertible securities generally offer lower interest or dividend yields than non-convertible securities of similar quality. The market values of convertible securities tend to decline as interest rates increase and, conversely, to increase as interest rates decline. However, the convertible security’s market value tends to reflect the market price of the common stock of the issuing company when that stock price is greater than the convertible’s“conversion price,”which is the predetermined price at which the convertible security could be exchanged for the associated stock. Structured and Synthetic Convertible Securities Risk. The value of structured convertible securities can be affected by interest rate changes and credit risks of the issuer. Such securities may be structured in ways that limit their potential for capital appreciation and the entire value of the security may be at a risk of loss depending on the performance of the underlying equity security. Structured convertible securities may be less liquid than other convertible securities. The value of a synthetic convertible security will respond differently to market fluctuations than a convertible security because a synthetic convertible security is composed of two or more separate securities, each with its own market value. In addition, if the value of the underlying common stock or the level of the index involved in the convertible component falls below the exercise price of the warrant or option, the warrant or option may lose all value. Interest Rate Risk. Convertible securities and non-convertible income producing securities are subject to certain risks, including (i) if interest rates go up, the value of convertible securities and non-convertible income-producing securities in the Fund’s portfolio generally will decline; (ii) during periods of declining interest rates, the issuer of a security may exercise its option to prepay principal earlier than scheduled, forcing the Fund to reinvest in lower yielding securities (call or prepayment risk); and (iii) during periods of rising interest rates, the average life of certain types of securities may be extended because of slower than expected principal payments (extension risk). Credit Risk. Credit risk is the risk that one or more securities in the Fund’s portfolio will decline in price, or fail to pay interest or principal when due, because the issuer of the security experiences a decline in its financial status. The Fund’s investments in convertible and non-convertible debt securities involve credit risk. However, in general, lower rated securities carry a greater degree of risk that the issuer will lose its ability to make interest and principal payments, which could have a negative impact on the Fund’s net asset value or dividends. Lower Grade Securities Risks. Investing in lower grade securities (commonly known as“junk bonds”) involves additional risks, including credit risk. Credit risk is the risk that one or more securities in the Fund’s portfolio will decline in price, or fail to pay interest or principal when due, because the issuer of the security experiences a decline in its financial status. Preferred Securities Risks. There are special risks associated with investing in preferred securities, including risks related to deferral, noncumulative dividends, subordination, liquidity, limited voting rights and special redemption rights. Foreign Securities and Emerging Markets Risk. Investing in non-U.S. issuers may involve unique risks, such as currency, political, economic and market risk. In addition, investing in emerging markets entails additional risk including, but not limited to (1) news and events unique to a country or region (2) smaller market size, resulting in lack of liquidity and price volatility (3) certain national policies which may restrict the Fund’s investment opportunities. Smaller Company Risk. The general risks associated with corporate income-producing and equity securities are particularly pronounced for securities issued by companies with smaller market capitalizations. These companies may have limited product lines, markets or financial resources, or they may depend on a few key employees. As a result, they may be subject to greater levels of credit, market and issuer risk. Securities of smaller companies may trade less frequently and in lesser volume than more widely held securities and their values may fluctuate more sharply than other securities. Companies with medium-sized market capitalizations may have risks similar to those of smaller companies. Risk Associated with the Fund’s Covered Call Option Writing Strategy. The ability of the Fund to achieve its investment objective of providing total return through a combination of current income and capital appreciation is partially dependent on the successful implementation of its covered call option strategy. There are significant differences between the securities and options markets that could result in an imperfect correlation between these markets, causing a given transaction not to achieve its objectives. A decision as to whether, when and how to use options involves the exercise of skill and judgment, and even a well conceived transaction may be unsuccessful to some degree because of market behavior or unexpected events. As the writer of a covered call option, the Fund forgoes, during the option’s life, the opportunity to profit from increases in the market value of the security covering the call option above the sum of the premium and the strike price of the call, but has retained the risk of loss should the price of the underlying security decline. Leverage Risk. Certain risks are associated with the leveraging of common stock. Both the net asset value and the market value of shares of common stock may be subject to higher volatility and a decline in value. Illiquid Investments. The Fund may invest without limit in illiquid securities. The Fund may also invest without limit in Rule 144A Securities. Although many of the Rule 144A Securities in which the Fund invests may be, in the view of the Investment Manager, liquid, if qualified institutional buyers are unwilling to purchase these Rule 144A Securities, they may become illiquid. Illiquid securities may be difficult to dispose of at a fair price at the times when the Fund believes it is desirable to do so. The market price of illiquid securities generally is more volatile than that of more liquid securities, which may adversely affect the price that the Fund pays for or recovers upon the sale of illiquid securities. Auction Market Preferred Shares (AMPS) Risk. The AMPS are redeemable, in whole or in part, at the option of the Fund on any dividend payment date for the AMPS, and are subject to mandatory redemption in certain circumstances. The AMPS are not listed on an exchange.You may buy or sell AMPS only through an order placed at an auction with or through a broker- dealer that has entered into an agreement with the auction agent and the Fund or in a secondary market maintained by certain broker dealers. These broker-dealers are not required to maintain this market, and it may not provide you with liquidity. 8 l Semiannual Report l April 30, 2011 AGC l Advent/Claymore Global Convertible Securities & Income Fund l Questions & Answers continued In addition to the risks described above, the Fund is also subject to: Foreign Currency Risk, Derivatives Risk, Equity Securities Risk, Counterparty Risk, Liquidity Risk, REIT, Mortgage-Related and Asset-Backed Securities Risks, IncomeTrust and Master Limited Partnership Risks, Dividend Capture Trading Risk, Reinvestment Risk, Management Risk, Market Disruption Risk, and Anti-Takeover Provisions. Please see www.guggenheimfunds.com/agc for a more detailed discussion about Fund risks and considerations. Semiannual Report l April 30, 2011 l 9 AGC l Advent/Claymore Global Convertible Securities & Income Fund Fund Summary | As of April 30, 2011 (unaudited) Fund Statistics Share Price $ 9.55 Common Share Net Asset Value $ 9.78 Premium/Discount to NAV -2.35% Net Assets ($000) Total Returns (Inception 5/29/07) Market NAV Six Month 6.39% 10.23% One Year 11.69% 13.13% Three Year - average annual -2.11% -5.54% Since Inception -average annual -7.56% -6.78% % of Long-Term Top Ten Industries Investments Banks 11.5% Telecommunications 7.1% Oil & Gas 7.0% Diversified Financial Services 6.2% Insurance 5.6% Mining 4.9% Pharmaceuticals 4.5% Real Estate Investment Trusts 3.7% Health Care Services 3.1% Electric 2.8% % of Long-Term Top Ten Issuers Investments Cable & Wireless Worldwide (United Kingdom) 2.6% TUI Travel PLC (United Kingdom) 2.6% Alcatel-Lucent (France) 2.3% Gilead Sciences, Inc. 2.0% Wells Fargo & Co., Series L 1.7% Citigroup, Inc. 1.7% Lukoil International Finance BV (Russia) 1.6% Kreditanstalt fuer Wiederaufbau, Series DPW (Germany) 1.6% MetLife, Inc. 1.6% Glory River Holdings Ltd. (Hong Kong) 1.6% Past performance does not guarantee future results. All portfolio data is subject to change daily. For more current information, please visit www.guggenheimfunds.com/agc. The above summaries are provided for informational purposes only and should not be viewed as recommendations. 10 l Semiannual Report l April 30, 2011 AGC l Advent/Claymore Global Convertible Securities & Income Fund Portfolio of Investments | April 30, 2011 (unaudited) Principal Rating Optional Call Amount Description (S&P)* Coupon Maturity Provisions** Value Long-Term Investments - 150.2% Convertible Bonds – 87.9% Advertising – 1.7% GBP 2,800,000 Aegis Group Capital (United Kingdom) NR 2.50% 04/20/2015 N/A $ 5,370,802 Aerospace & Defense – 1.2% EUR 2,300,000 MTU Aero Engines Finance BV, Series MTU (Germany) BBB– 2.75% 02/01/2012 N/A Agriculture – 2.9% CNY 13,500,000 China Green Holdings Ltd., Series CGHL (Bermuda) NR 3.00% 04/12/2013 N/A HKD 51,900,000 Glory River Holdings Ltd. (Hong Kong) NR 1.00% 07/29/2015 N/A Airlines – 0.7% SEK 15,000,000 SAS AB, Series SAS (Sweden) NR 7.50% 04/01/2015 N/A Auto Parts & Equipment – 1.1% EUR 7,500,000 Faurecia SA (France) NR 4.50% 01/01/2015 N/A Banks – 3.1% $ 2,300,000 BES Finance Ltd., Series EMTN (Portugal) BBB– 1.63% 04/15/2013 N/A EUR 4,500,000 Kreditanstalt fuer Wiederaufbau, Series DPW (Germany) AAA 1.50% 07/30/2014 N/A Biotechnology – 3.1% $ 8,900,000 Gilead Sciences, Inc.(a) A– 1.00% 05/01/2014 N/A Building Materials – 3.8% JPY 455,000,000 Asahi Glass Co. Ltd. (Japan)(b) NR 0.00% 11/14/2012 N/A $ 6,000,000 Cemex SAB de CV (Mexico) NR 4.88% 03/15/2015 N/A Chemicals – 1.8% CNY 18,900,000 Fufeng Group Ltd. (Cayman Islands) NR 4.50% 04/01/2015 N/A $ 2,840,000 ShengdaTech, Inc.(a) NR 6.50% 12/15/2015 N/A Coal – 2.7% $ 2,500,000 Massey Energy Co. BB– 3.25% 08/01/2015 N/A $ 5,836,000 Patriot Coal Corp. NR 3.25% 05/31/2013 N/A Computers – 1.2% EUR 5,492,000 Cap Gemini SA (France) BBB– 3.50% 01/01/2014 N/A Diversified Financial Services – 4.7% GBP 2,500,000 Aberdeen Asset Management PLC, Series ADN (United Kingdom) NR 3.50% 12/17/2014 N/A EUR 3,200,000 International Power Finance Jersey II Ltd. (United Kingdom) BB+ 3.25% 07/20/2013 N/A JPY 100,000,000 ORIX Corp., Series 3 (Japan) NR 1.00% 03/31/2014 N/A $ 2,800,000 Petroplus Finance Ltd. (Bermuda) B 4.00% 10/16/2015 N/A Electrical Components & Equipment – 2.7% JPY 290,000,000 Nidec Corp. (Japan)(b) NR 0.00% 09/18/2015 N/A $ 5,000,000 Suntech Power Holdings Co. Ltd. (Cayman Islands) NR 3.00% 03/15/2013 N/A Electronics – 2.2% $ 7,100,000 AU Optronics Corp. (Taiwan)(b) BB– 0.00% 10/13/2015 N/A See notes to financial statements. Semiannual Report l April 30, 2011 l 11 AGC l Advent/Claymore Global Convertible Securities & Income Fund l Portfolio of Investments (unaudited) continued Principal Rating Optional Call Amount Description (S&P)* Coupon Maturity Provisions** Value Engineering & Construction – 2.3% $ 2,725,000 Jaiprakash Associates Ltd. (India)(b) NR 0.00% 09/12/2012 N/A $ 3,628,338 $ 3,000,000 Larsen & Toubro Ltd. (India) NR 3.50% 10/22/2014 N/A Environmental Control – 0.9% CNY 17,000,000 Sound Global Ltd. (Singapore) NR 6.00% 09/15/2015 N/A Forest Products & Paper – 1.1% $ 2,500,000 Sino-Forest Corp. (Canada)(a) BB 4.25% 12/15/2016 N/A Health Care Products – 1.7% $ 5,093,000 NuVasive, Inc. NR 2.25% 03/15/2013 N/A Health Care Services – 2.3% $ 3,000,000 AMERIGROUP Corp. BB+ 2.00% 05/15/2012 N/A $ 2,040,000 Lincare Holdings, Inc., Series A NR 2.75% 11/01/2037 11/01/12 @ 100 Holding Companies-Diversified – 1.2% EUR 2,000,000 Industrivarden AB, Series INDU (Sweden) A 2.50% 02/27/2015 N/A Internet – 2.8% $ 4,000,000 Symantec Corp., Series B BBB 1.00% 06/15/2013 N/A $ 3,675,000 WebMD Health Corp.(a) (c) NR 2.25% 03/31/2016 N/A Investment Companies – 1.4% $ 3,600,000 Billion Express Investments Ltd. (Hong Kong) NR 0.75% 10/18/2015 N/A Leisure Time – 3.9% GBP 7,100,000 TUI Travel PLC (United Kingdom) NR 6.00% 10/05/2014 N/A Lodging – 1.7% $ 5,000,000 MGM Resorts International CCC+ 4.25% 04/15/2015 N/A Media – 2.8% $ 4,000,000 Central European Media Enterprises Ltd. (Bermuda) NR 5.00% 11/15/2015 N/A GBP 1,100,000 WPP PLC, Series WPP (Channel Islands) BBB 5.75% 05/19/2014 N/A $ 1,700,000 XM Satellite Radio, Inc.(a) BB– 7.00% 12/01/2014 N/A Mining – 5.8% $ 1,750,000 AngloGold Ashanti Holdings Finance PLC (South Africa)(a) NR 3.50% 05/22/2014 N/A $ 2,700,000 Goldcorp, Inc. (Canada) BBB+ 2.00% 08/01/2014 N/A $ 1,763,000 Newmont Mining Corp. BBB+ 3.00% 02/15/2012 N/A $ 3,600,000 Paladin Energy Ltd., Series PALA (Australia) NR 5.00% 03/11/2013 N/A $ 6,000,000 Vedanta Resources Jersey II Ltd. (United Kingdom) BB 4.00% 03/30/2017 N/A Miscellaneous Manufacturing – 1.5% $ 2,015,000 Eastman Kodak Co. CC 7.00% 04/01/2017 10/01/16 @ 100 $ 2,625,000 Trinity Industries, Inc. BB– 3.88% 06/01/2036 06/01/18 @ 100 Oil & Gas – 5.9% $ 6,400,000 Lukoil International Finance BV (Russia) BBB– 2.63% 06/16/2015 N/A $ 2,800,000 PetroBakken Energy Ltd., Series REGS (Canada) NR 3.13% 02/08/2016 N/A HKD 36,900,000 Power Regal Group Ltd. (Hong Kong) NR 2.25% 06/02/2014 N/A $ 2,200,000 Salamander Energy PLC (United Kingdom) NR 5.00% 03/30/2015 N/A See notes to financial statements. 12 l Semiannual Report l April 30, 2011 AGC l Advent/Claymore Global Convertible Securities & Income Fund l Portfolio of Investments (unaudited) continued Principal Rating Optional Call Amount Description (S&P)* Coupon Maturity Provisions** Value Oil & Gas Services – 0.9% EUR 1,900,000 Technip SA, Series TEC (France) BBB+ 0.50% 01/01/2016 N/A $ 2,707,713 Pharmaceuticals – 2.8% JPY 285,000,000 Sawai Pharmaceutical Co. Ltd. (Japan)(b) NR 0.00% 09/17/2015 N/A $ 4,500,000 Shire PLC, Series SHP (Channel Islands) NR 2.75% 05/09/2014 N/A Private Equity – 2.0% EUR 7,137,500 Eurazeo, Series DANO (France) NR 6.25% 06/10/2014 N/A Real Estate – 0.8% EUR 1,500,000 Conwert Immobilien Invest SE, Series CWI (Austria) NR 5.25% 02/01/2016 N/A Real Estate Investment Trusts – 3.0% AUD 5,000,000 Commonwealth Property Office Fund (Australia) A– 5.25% 12/11/2016 N/A $ 2,500,000 Northstar Realty Finance(a) NR 7.50% 03/15/2031 03/15/16 @ 100 $ 1,500,000 RAIT Financial Trust NR 7.00% 04/01/2031 04/05/16 @ 100 Retail – 1.6% HKD 32,000,000 Hengdeli Holdings Ltd. (Cayman Islands) NR 2.50% 10/20/2015 N/A Semiconductors – 2.3% $ 5,750,000 Intel Corp. A– 3.25% 08/01/2039 N/A Telecommunications – 6.3% GBP 5,900,000 Cable & Wireless Worldwide PLC (United Kingdom) NR 5.75% 11/24/2014 N/A $ 3,000,000 Inmarsat PLC, Series ISAT (United Kingdom) NR 1.75% 11/16/2017 N/A JPY 64,000,000 Softbank Corp. (Japan) BB+ 1.50% 03/31/2013 N/A $ 240,000,000 Softbank Corp. (Japan) BB+ 1.75% 03/31/2014 N/A Total Convertible Bonds – 87.9% (Cost $250,871,106) Corporate Bonds – 18.0% Chemicals – 0.8% $ 2,300,000 Lyondell Chemical Co. BB– 11.00% 05/01/2018 05/01/13 @ 100 Diversified Financial Services – 2.9% $ 3,750,000 Capital One Capital V(c) BB 10.25% 08/15/2039 N/A $ 2,000,000 Ford Motor Credit Co., LLC BB– 12.00% 05/15/2015 N/A $ 3,000,000 Textron Financial Corp.(a) (d) B 6.00% 02/15/2067 02/15/17 @ 100 Health Care Services – 1.6% $ 4,500,000 Apria Healthcare Group, Inc. BB+ 11.25% 11/01/2014 11/01/11 @ 106 Holding Companies-Diversified – 0.5% $ 1,500,000 Leucadia National Corp.(c) BB+ 8.13% 09/15/2015 N/A Insurance – 3.3% $ 2,500,000 AXA SA (France)(a) (d) (e) BBB 6.38% – 12/14/36 @ 100 $ 4,100,000 Liberty Mutual Group, Inc.(a) (d) BB 10.75% 06/15/2058 06/15/38 @ 100 $ 1,700,000 MetLife, Inc. BBB 10.75% 08/01/2039 08/01/34 @ 100 Internet – 0.9% $ 2,500,000 UPC Holding BV (Netherlands)(a) B– 9.88% 04/15/2018 04/15/14 @ 105 Machinery-Diversified – 0.6% EUR 1,250,000 Heidelberger Druckmaschinen AG (Germany)(a) B– 9.25% 04/15/2018 04/15/14 @ 107 See notes to financial statements. Semiannual Report l April 30, 2011 l 13 AGC l Advent/Claymore Global Convertible Securities & Income Fund l Portfolio of Investments (unaudited) continued Principal Rating Optional Call Amount Description (S&P)* Coupon Maturity Provisions** Value Media – 0.7% $ 2,000,000 Clear Channel Worldwide Holdings, Inc., Series B B 9.25% 12/15/2017 12/15/12 @ 107 $ 2,235,000 Mining – 0.9% $ 2,500,000 FMG Resources August 2006 Pty Ltd. (Australia)(a) B 7.00% 11/01/2015 11/01/12 @ 105 Oil & Gas – 0.6% $ 1,800,000 Alta Mesa Holdings/Alta Mesa Finance Service Corp.(a) B 9.63% 10/15/2018 10/15/14 @ 105 Pharmaceuticals – 1.2% $ 3,325,000 Axcan Intermediate Holdings, Inc. B 12.75% 03/01/2016 03/01/12 @ 106 Retail – 0.5% $ 1,500,000 Toys“R”Us Property Co. II, LLC B+ 8.50% 12/01/2017 12/01/13 @ 104 Telecommunications – 3.5% EUR 7,000,000 Alcatel-Lucent (France) B 8.50% 01/15/2016 N/A Total Corporate Bonds – 18.0% (Cost $49,104,375) Number of Shares Description Value Convertible Preferred Stocks – 37.6% Advertising – 1.0% Interpublic Group of Cos., Inc., Series B(e) B 5.25% – Auto Manufacturers – 1.8% General Motors Co., Series B B– 4.75% 12/01/2013 Auto Parts & Equipment – 1.0% Goodyear Tire & Rubber Co. NR 5.88% 04/01/2014 Banks – 11.3% Bank of America Corp., Series L(e) BB+ 7.25% – Citigroup, Inc. NR 7.50% 12/15/2012 KeyCorp, Series A(e) BB 7.75% – Synovus Financial Corp., Series tMED NR 8.25% 05/15/2013 UBS AG (Stillwater Mining Co.) (Switzerland)(f) NR 9.38% 06/15/2012 Wells Fargo & Co., Series L(c) (e) A– 7.50% – Computers – 1.0% Unisys Corp., Series A NR 6.25% 03/01/2014 Diversified Financial Services – 1.1% Swift 2010 Mandatory Common Exchange Security Trust(a) NR 6.00% 12/31/2013 Electric – 4.2% Great Plains Energy, Inc. NR 12.00% 06/15/2012 NextEra Energy, Inc. A– 8.38% 06/01/2012 PPL Corp. NR 9.50% 07/01/2013 PPL Corp. NR 8.75% 05/01/2014 Hand & Machine Tools – 1.6% Stanley Black & Decker, Inc. BBB+ 4.75% 11/17/2015 Home Builders – 0.4% Hovnanian Enterprises, Inc. NR 7.25% 02/15/2014 See notes to financial statements. 14 l Semiannual Report l April 30, 2011 AGC l Advent/Claymore Global Convertible Securities & Income Fund l Portfolio of Investments (unaudited) continued Principal Rating Amount Description (S&P)* Coupon Maturity Value Insurance – 5.0% 193,000 Hartford Financial Services Group, Inc., Series F BB+ 7.25% 04/01/2013 $ 5,191,700 57,475 MetLife, Inc. BBB– 5.00% 09/11/2013 174,558 XL Group PLC (Ireland) BBB– 10.75% 08/15/2011 Mining – 0.8% 45,000 AngloGold Ashanti Holdings Finance PLC (South Africa) NR 6.00% 09/15/2013 Oil & Gas – 3.9% 100,000 Apache Corp., Series D BBB+ 6.00% 08/01/2013 20,000 Chesapeake Energy Corp.(e) B+ 5.00% – 70,250 Goodrich Petroleum Corp., Series B(e) NR 5.38% – Pharmaceuticals – 2.0% 130,000 Omnicare Capital Trust II, Series B B 4.00% 06/15/2033 Real Estate Investment Trusts – 2.5% 220,000 Alexandria Real Estate Equities, Series D(e) NR 7.00% – 40,000 Health Care REIT, Inc., Series I(e) BB 6.50% – Total Convertible Preferred Stocks – 37.6% (Cost $101,218,824) Common Stocks – 3.1% Banks – 0.8% 100,000 Zions Bancorporation(c) Health Care Services – 0.8% 350,000 Tenet Healthcare Corp.(g) Pharmaceuticals – 0.8% 100,000 Mylan, Inc.(g) Telecommunications – 0.7% 3,000,000 Cable & Wireless Worldwide (United Kingdom) Total Common Stocks – 3.1% (Cost $9,521,655) Exchange Traded Fund – 0.9% 150,000 SPDR S&P Homebuilders ETF (Cost $2,702,017) Warrants – 2.7% Banks – 2.1% 1,006,179 Bank of America Corp.(g) 10/28/2018 750,000 Citigroup, Inc.(g) 01/04/2019 235,569 JPMorgan Chase & Co.(g) 10/28/2018 Diversified Financial Services – 0.6% Ford Motor Co.(g) 01/01/2013 Total Warrants – 2.7% (Cost $8,114,068) Total Long-Term Investments – 150.2% (Cost $421,532,045) See notes to financial statements. Semiannual Report l April 30, 2011 l 15 AGC l Advent/Claymore Global Convertible Securities & Income Fund l Portfolio of Investments (unaudited) continued Number of Shares Description Value Short-Term Investments – 3.0% Money Market – 3.0% Goldman Sachs Financial Prime Obligations $ 9,341,180 (Cost $9,341,180) Total Investments – 153.2% (Cost $430,873,225) Other Assets in excess of Liabilities – 0.7% Preferred Shares, at redemption value – (-53.9% of Net Assets Applicable to Common Shareholders or -35.2% of Total Investments) Net Assets Applicable to Common Shareholders – 100.0% $ 315,328,300 AB – Stock Company AG – Stock Corporation BV – Limited Liability Company ETF – Exchange Traded Fund LLC – Limited Liability Company N/A– Not Available PLC – Public Limited Company REIT – Real Estate Investment Trust SA – Corporation S&P – Standard & Poor’s SE – Stock Corporation SAB de CV – Publicly Traded Company * Ratings shown are per Standard & Poor’s, Moody’s or Fitch. Securities classified as NR are not rated. (For securities not rated by Standard & Poor’s Rating Group, the rating by Moody’s Investor Services, Inc. is provided. Likewise, for securities not rated by Standard & Poor’s Rating Group and Moody’s Investor Services, Inc., the rating by Fitch Ratings is provided.) All ratings are unaudited. The ratings apply to the credit worthiness of the issuers of the underlying securities and not to the Fund or its shares. ** Date and price of the earliest optional call or put provision. There may be other call provisions at varying prices at later dates. All percentages shown in the Portfolio of Investments are based on Net Assets Applicable to Common Shareholders, unless otherwise noted. (a) Securities are exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2011 these securities amounted to $49,722,619, which represents 15.8% of net assets applicable to common shares. (b) Zero coupon bond. (c) All or a portion of these securities have been physically segregated in connection with futures. As of April 30, 2011, the total amount segregated was $12,937,449. (d) Security has a fixed rate coupon which will convert to a floating or variable rate coupon on a future date. (e) Perpetual maturity. (f) Security is exchangeable into security of another entity that is different than the issuer. The entity is listed in a parenthetical. (g) Non-income producing security. See notes to financial statements. 16 l Semiannual Report l April 30, 2011 AGC l Advent/Claymore Global Convertible Securities & Income Fund Statement of Assets and Liabilities | April 30, 2011 (unaudited) Assets Investments in securities, at value (cost $430,873,225) $ 483,047,491 Receivable for securities sold Dividends and interest receivable Cash Tax claim receivable Restricted Cash Other assets Total assets Liabilities Unrealized depreciation on forward exchange currency contracts Payable for securities purchased Investment management fee payable Investment advisory fee payable Dividends payable - preferred shares Administration fee payable Variation margin payable on futures contracts Accrued expenses and other liabilities Total liabilities Preferred Stock, at redemption value Auction Market Preferred Shares $0.001 par value per share; 6,800 authorized, issued and outstanding at $25,000 per share liquidation preference Net Assets Applicable to Common Shareholders $ 315,328,300 Composition of Net Assets Applicable to Common Shareholders Common Stock, $0.001 par value per share; unlimited number of shares authorized, 32,240,517 shares issued and outstanding $ 32,241 Additional paid-in capital Net unrealized appreciation on investments, swaps, futures contracts and foreign currency translation Accumulated net realized loss on investments, options, swaps and foreign currency transactions Distributions in excess of net investment income Net Assets Applicable to Common Shareholders $ 315,328,300 Net Asset Value Applicable to Common Shareholders (based on 32,240,517 common shares outstanding) $ 9.78 See notes to financial statements. Semiannual Report l April 30, 2011 l 17 AGC l Advent/Claymore Global Convertible Securities & Income Fund Statement of Operations | For the six months ended April 30, 2011 (unaudited) Investment Income Interest $ 6,157,072 Dividends (net of foreign withholding taxes of $888) Total income $ 9,587,804 Expenses Investment management fee Investment advisory fee Auction agent fee - preferred shares Professional fees Trustees’fees and expenses Administration fee Fund accounting Printing Custodian Insurance NYSE listing fee Rating agency fee Transfer agent Miscellaneous Total expenses Net investment income Realized and Unrealized Gain (Loss) on Investments, Options, Swaps, Futures Contracts and Foreign Currency Transactions Net realized gain (loss) on: Investments Options Swaps Foreign currency transactions Change in net unrealized appreciation (depreciation) on: Investments Swaps Futures contracts Foreign currency translation Net realized and unrealized gain on investments, options swaps, futures contracts and foreign currency transactions Distributions to Preferred Shareholders from net investment income Net Increase in Net Assets Applicable to Common Shareholders Resulting from Operations $ 29,870,117 See notes to financial statements. 18 l Semiannual Report l April 30, 2011 AGC l Advent/Claymore Global Convertible Securities & Income Fund Statement of Changes in Net Assets Applicable to Common Shareholders | For the Six Months Ended For the April 30, 2011 Year Ended (unaudited) October 31, 2010 Increase in Net Assets Applicable to Common Shareholders Resulting from Operations: Net investment income $ 6,659,957 $ 17,549,903 Net realized gain on investments, options, swaps, and foreign currency transactions Net change in unrealized appreciation (depreciation) on investments, options, swaps, futures contracts and foreign currency translation Distributions to Preferred Shareholders from: Net investment income Net increase in net assets applicable to Common Shareholders resulting from operations Distributions to Common Shareholders: From and in excess of net investment income Capital Share Transactions: Reinvestment of dividends Total increase in net assets Net Assets Applicable to Common Shareholders Beginning of period End of period (including accumulated undistributed net investment income ($4,613,427) and $2,819,637, respectively) $ 315,328,300 $ 297,055,764 See notes to financial statements. Semiannual Report l April 30, 2011 l 19 AGC l Advent/Claymore Global Convertible Securities & Income Fund Financial Highlights | For the For the Period Six Months Ended For the For the For the May 29, 2007(a) Per share operating performance April 30, 2011 Year Ended Year Ended Year Ended through for a share of common stock outstanding throughout the period (unaudited) October 31, 2010 October 31, 2009 October 31, 2008 October 31, 2007 Net asset value, beginning of period $ (b) Income from investment operations Net investment income (c) Net realized and unrealized gain(loss) on investments, options, swaps, futures contracts and foreign currency transactions ) Distributions to preferred shareholders from net investment income (common share equivalent basis) Total from investment operations ) Common and preferred shares’ offering expenses charged to paid-in-capital – ) Distributions to Common Shareholders From and in excess of net investment income ) Return of capital – – ) ) – Total dividends and distributions to Common Shareholders ) Net asset value, end of period $ Market value, end of period $ Total investment return (d) Net asset value % % % -60.31 % % Market value % % % -58.94
